           Case 2:20-cv-01119-APG-NJK Document 9 Filed 06/22/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EI CORPORATION, INC.,                                    Case No.: 2:20-cv-01119-APG-NJK

 4          Plaintiff                                     Order Setting Briefing Schedule and
                                                           Hearing on Plaintiff’s Motion for
 5 v.                                                       Temporary Restraining Order

 6 GALLANT CAPITAL PARTNERS, LLC;                                       [ECF No. 4]
   QUALITY BUILT, LLC; and JOHN
 7 GILLETT,

 8          Defendants

 9         Plaintiff Ei Corporation, Inc. moves for an emergency temporary restraining order. ECF

10 No. 4. Ei filed its motion under seal but indicated it would serve the defendants with redacted

11 versions of the complaint and motion. ECF No. 4 at 32. However, Ei did not file the redacted

12 versions with the court. I therefore order Ei to file on the court’s docket the redacted versions in

13 a publicly accessible format. I also order Ei to serve this order on the defendants.

14         The defendants’ response to the motion for temporary restraining order is due by 5:00

15 p.m. on July 2, 2020. The plaintiff’s reply is due by 5:00 p.m. on July 9, 2020. I will hold a

16 hearing at 10:30 a.m. on July 15, 2020 via video or telephone. A separate order will be issued

17 with details about how to log into that hearing. No witness testimony will be taken at that time.

18 The parties should be prepared to discuss whether an evidentiary hearing is needed, and when it

19 would be scheduled.

20         I strongly encourage litigants to permit more junior members of the litigation team to

21 conduct oral argument. Where the more junior attorney presents the argument, I will entertain

22 reasonable requests for a more senior attorney to supplement any argument that is made.

23
           Case 2:20-cv-01119-APG-NJK Document 9 Filed 06/22/20 Page 2 of 2



 1         I THEREFORE ORDER that plaintiff Ei Corporation, Inc. shall file the redacted version

 2 of its complaint (ECF No. 1) and motion for temporary restraining order and preliminary

 3 injunction (ECF Nos. 4, 5) on the public docket.

 4         I FURTHER ORDER that the defendants’ response to the motion for temporary

 5 restraining order is due by 5:00 p.m. on July 2, 2020. The plaintiff’s reply is due by 5:00 p.m. on

 6 July 9, 2020. The hearing on the motion will be conducted at 10:30 a.m. on July 15, 2020 via

 7 video or telephone.

 8         I FURTHER ORDER plaintiff Ei to serve this order on the defendants immediately.

 9         DATED this 22nd day of June, 2020.

10

11
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
